               Case 3:18-cv-01905-SB       Document 30                   Filed 03/07/19   Page 1 of 3




  1    Robert D. Scholz, OSB No. 773379
       Christopher B. Marks, OSB No. 833911
  2    MacMillan, Scholz & Marks, PC
       900 SW Fifth Avenue, Ste. 1800
  3    Portland, OR 97204
       Telephone: 503 224-2165
  4
       Facsimile: 503-224-0348
  5    rscholz@msmlegal.com
       cmarks@msmlegal.com
  6                  Attorneys for Third-Party Defendant Resource Engineered Products, LLC

  7
                                 UNITED STATES DISTRICT COURT
  8
                                   FOR THE DISTRICT OF OREGON
  9
                                        PORTLAND DIVISION
 10
       UNITED STATES OF AMERICA for the use      )
 11    and benefit of CONSOLIDATED               )
       ELECTRICAL DISTRIBUTORS, INC., a          )            Case No. 3:18-cv-01905-SB
 12    Delaware corporation, dba CED POWER,      )
                                                 )            THIRD-PARTY DEFENDANT RESOURCE
 13                     Plaintiff,               )            ENGINEERED PRODUCTS, LLC’S UNOP-
                                                 )            POSED MOTION FOR EXTENSION OF
 14            v.                                )            TIME IN WHICH TO SUBMIT AN AP-
                                                 )            PEARANCE
 15    NOVA GROUP, INC., a California            )
       corporation; FEDERAL INSURANCE            )
 16    COMPANY, an Indiana corporation; and      )
       LIBERTY MUTUAL INSURANCE                  )
 17    COMPANY, a Massachusetts corporation,     )
                                                 )
 18                     Defendants.              )
       UNITED STATES OF AMERICA for the use )
 19    and benefit of CONSOLIDATED               )
       ELECTRICAL DISTRIBUTORS, INC., a          )
 20    Delaware corporation, dba CED POWER,      )
                                                 )
 21                     Third-Party Plaintiff,   )
                                                 )
 22            v.                                )
                                                 )
 23    INDUSTRIAL ELECTRICAL MFG., INC., a )
       suspended California entity; and RESOURCE )
 24    ENGINEERED PRODUCTS, LLC, an Oregon )
       limited liability company,                )
 25                                              )
                        Third-Party Defendants.  )
Page   1 – THIRD-PARTY DEFENDANT RESOURCE ENGINEERED PRODUCTS, LLC’S UNOPPOSED MOTION
       FOR EXTENSION OF TIME IN WHICH TO SUBMIT AN APPEARANCE
                                     MACMILLAN, SCHOLZ & MARKS, P.C.
                                           ATTORNEYS AT LAW
                                            900 SW FIFTH STREET, SUITE 1800
                                               PORTLAND, OREGON 97204
                                                TELEPHONE (503) 224-2165
                Case 3:18-cv-01905-SB         Document 30                   Filed 03/07/19   Page 2 of 3




  1
              Pursuant to FRCP 6(b), Third-Party Defendant Resource Engineered Products, LLC
  2
       (“REP”) moves the Court for its Order extending the time in which REP may submit its appear-
  3
       ance to May 7, 2019. Third-Party Plaintiff’s attorney does not object to this request. This law
  4

  5    firm was just retained on March 1, 2019, and counsel will need sufficient time to review the file,

  6    consult with the client, and submit an appearance.

  7           DATED: March 7, 2019.

  8                                                    Respectfully submitted,

  9                                                    MacMILLAN, SCHOLZ & MARKS, P.C.
 10                                                    s/Christopher B. Marks
 11                                                    ROBERT D. SCHOLZ, OSB #773379
                                                       CHRISTOPHER B. MARKS, OSB #833911
 12                                                    rscholz@msmlegal.com
                                                       cmarks@msmlegal.com
 13                                                     Of Attorneys for REP

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

Page   2 – THIRD-PARTY DEFENDANT RESOURCE ENGINEERED PRODUCTS, LLC’S UNOPPOSED MOTION
       FOR EXTENSION OF TIME IN WHICH TO SUBMIT AN APPEARANCE
                                        MACMILLAN, SCHOLZ & MARKS, P.C.
                                              ATTORNEYS AT LAW
                                               900 SW FIFTH STREET, SUITE 1800
                                                  PORTLAND, OREGON 97204
                                                   TELEPHONE (503) 224-2165
                Case 3:18-cv-01905-SB       Document 30                   Filed 03/07/19   Page 3 of 3




  1

  2                                   CERTIFICATE OF SERVICE
  3            I HEREBY CERTIFY that I served the foregoing THIRD-PARTY DEFENDANT RE-
       SOURCE ENGINEERED PRODUCTS, LLC’S UNOPPOSED MOTION FOR EXTENSION
  4
       OF TIME IN WHICH TO SUBMIT AN APPEARANCE on March 7, 2019, upon the attorneys
  5    listed below via through CM/ECF electronic filing of the same.

  6    Douglas R. Hookland
       drh@scott-hookland.com
  7     Of Attorneys for Plaintiff

  8    Dan Gragg
       gragg@seifer-yeats.com
  9     Of Attorneys for Defendants
 10

 11    DATED: March 7, 2019.
                                                     MacMILLAN, SCHOLZ & MARKS, P.C.
 12
                                                     s/Christopher B. Marks
 13                                                  ROBERT D. SCHOLZ, OSB#773379
                                                     CHRISTOPHER B. MARKS, OSB # 833911
 14                                                  rscholz@msmlegal.com
                                                     cmarks@msmlegal.com
 15                                                   Of Attorneys for REP
 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

Page   3 – THIRD-PARTY DEFENDANT RESOURCE ENGINEERED PRODUCTS, LLC’S UNOPPOSED MOTION
       FOR EXTENSION OF TIME IN WHICH TO SUBMIT AN APPEARANCE
                                      MACMILLAN, SCHOLZ & MARKS, P.C.
                                            ATTORNEYS AT LAW
                                             900 SW FIFTH STREET, SUITE 1800
                                                PORTLAND, OREGON 97204
                                                 TELEPHONE (503) 224-2165
